Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1690
                         Lower Tribunal No. 20-13939
                            ________________


                               Robert Rackley,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.

     Robert Rackley, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and FERNANDEZ, and MILLER, JJ.

     PER CURIAM.

     Affirmed.